UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22106 Tortoise Power and Energy Infrastructure Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kinder Morgan Management, LLC 11/20/2014 49455U100 KMR To approve the KMR Merger Agreement For For Issuer To approve the KMR Adjournment Proposal For For Issuer To approve the KMP Merger Agreement For For Issuer To approve the KMP Adjournment Proposal For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Energy Transfer Partners, L.P. 11/20/2014 29273R109 ETP Approval of the Second Amended and Restated Energy Transfer Partners, L.P. 2008 Long-Term Incentive Plan (as it has been amended from time to time, the "LTIP"), which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to awards under the LTIP to 10,000,000 common units (The "LTIP Proposal") For For Issuer Approval of the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the LTIP Proposal For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Oiltanking Partners, L.P. 2/13/2015 OILT The approval of the merger agreement For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Abengoa Yield PLC Consent G00349103 ABY Consent to receive and access documents and information electronically via a website For N/A - No Management Recommendation Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Magellan Midstream Partners, L.P. 4/23/2015 MMP Election of the following nominees: Robert G. Croyle Stacy P. Methvin Barry R. Pearl For For Issuer Advisory resolution to approve executive compensation For For Issuer Ratification of appointment of independent auditor For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Spectra Energy Corp 4/28/2015 SE Election of Director: Gregory L. Ebel For For Issuer Election of Director: F. Anthony Comper For For Issuer Election of Director: Austin A. Adams For For Issuer Election of Director: Joseph Alvarado For For Issuer Election of Director: Pamela L. Carter For For Issuer Election of Director: Clarence P. Cazalot Jr. For For Issuer Election of Director: Peter B. Hamilton For For Issuer Election of Director: Miranda C. Hubbs For For Issuer Election of Director: Michael McShane For For Issuer Election of Director: Michael G. Morris For For Issuer Election of Director: Michael E. J. Phelps For For Issuer Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2015 For For Issuer An advisory resolution to approve executive compensation For For Issuer Shareholder proposal concerning disclosure of political contributions Against For Shareholder Shareholder proposal concerning disclosure of lobbying activities Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Transcanada Corporation 5/1/2015 89353D107 TRP Election of Directors: 1. Kevin E. Benson 2. Derek H. Burney 3. Paule Gauthier 4. Russell K. Girling 5. S. Barry Jackson 6. Paula Rosput Reynolds 7. John Richels 8. Mary Pat Salomone 9. D. Michael G. Stewart 10. Siim A. Vanaselja 11. Richard E. Waugh For For Issuer Resolution to appoint KPMG LLP, Chartered Accountants as auditors and authorize the directors to fix their remuneration. For For Issuer Resolution to accept TransCanada Corporation's approach to executive compensation. For For Issuer Special resolution to amend the Articles of TransCanada Corporation to reduce the minimum number of directors to 8 and the maximum number of directors to 15. For For Issuer Resolution confirming the amendments to By-Law Number 1 of TransCanada Corporation. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source NRG Yield, Inc. 5/5/2015 62942X108 NYLD Election of Directors: 1. David Crane 2. John F. Chlebowski 3. Kirkland B. Andrews 4. Brian R. Ford 5. Mauricio Gutierrez 6. Ferrell P. McClean 7. Christopher S. Sotos For For Issuer To approve the adoption of amendments to the Company's Amended and Restated Certificate of Incorporation to establish the Class C common stock and Class D common stock. For For Issuer To approve the adoption of amendments to the Company's Amended and Restated Certificate of Incorporation to effectuate the stock split. For For Issuer To approve the Amended and Restated 2013 Equity Incentive Plan. For For Issuer To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the 2015 fiscal year. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Kinder Morgan, Inc. 5/7/2015 49456B101 KMI Election of Directors: 1. Richard D. Kinder 2. Steven J. Kean 3. Ted A. Gardner 4. Anthony W. Hall, Jr. 5. Gary L. Hultquist 6. Ronald L. Kuehn, Jr. 7. Deborah A. Macdonald 8. Michael J. Miller 9. Michael C. Morgan 10. Arthur C. Reichstetter 11. Fayez Sarofim 12. C. Park Shaper 13. William A. Smith 14. Joel V. Staff 15. Robert F. Vagt 16. Perry M. Waughtal For For Issuer Approval of the Kinder Morgan, Inc. 2015 Amended and Restated Stock Incentive Plan. For For Issuer Approval of the Amended and Restated Annual Incentive Plan of Kinder Morgan, Inc. For For Issuer Advisory vote to approve executive compensation. For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the company's independent registered public accounting firm for 2015. For For Issuer Approval of the Amended and Restated Certificate of Incorporation of Kinder Morgan, Inc. For For Issuer Stockholder proposal relating to a report on the company's response to climate change. Against For Shareholder Stockholder proposal relating to a report on methane emissions. Against For Shareholder Stockholder proposal relating to an annual sustainability report. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Abengoa Yield PLC 5/8/2015 G00349103 ABY To receive the accounts and reports of the directors and auditors for the year ended 31 December 2014 For For Issuer To approve the directors' remuneration report, other than the directors' remuneration policy, for the year ended 31 December 2014 For For Issuer To approve the directors' remuneration policy For For Issuer To appoint Javier Garoz Neira as a director For For Issuer To reappoint Deloitte LLP and Deloitte S. L. as auditors of the Company For For Issuer To authorise the Audit Committee to determine the auditors' remuneration For For Issuer To authorise the directors to allot shares For For Issuer To disapply statutory pre-emption rights For For Issuer To authorise the Company to purchase its own shares For For Issuer To amend Article 64 of the Company's Articles of Association For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ONEOK, Inc. 5/20/2015 OKE Election of Director: James C. Day For For Issuer Election of Director: Julie H. Edwards For For Issuer Election of Director: William L. Ford For For Issuer Election of Director: John W. Gibson For For Issuer Election of Director: Steven J. Malcolm For For Issuer Election of Director: Jim W. Mogg For For Issuer Election of Director: Pattye L. Moore For For Issuer Election of Director: Gary D. Parker For For Issuer Election of Director: Eduardo A. Rodriguez For For Issuer Election of Director: Terry K. Spencer For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. for the year ending December 31, 2015 For For Issuer An advisory vote to approve Oneok, Inc.'s executive compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source The Williams Companies, Inc. 5/21/2015 WMB Election of Director: Alan S. Armstrong For For Issuer Election of Director: Joseph R. Cleveland For For Issuer Election of Director: Kathleen B. Cooper For For Issuer Election of Director: John A. Hagg For For Issuer Election of Director: Juanita H. Hinshaw For For Issuer Election of Director: Ralph Izzo For For Issuer Election of Director: Frank T. Macinnis For For Issuer Election of Director: Eric W. Mandelblatt For For Issuer Election of Director: Keith A. Meister For For Issuer Election of Director: Steven W. Nance For For Issuer Election of Director: Murray D. Smith For For Issuer Election of Director: Janice D. Stoney For For Issuer Election of Director: Laura A. Sugg For For Issuer Ratification of Ernst & Young LLP as auditors for 2015. For For Issuer Approval, by nonbinding advisory vote, of the Company's executive compensation. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source TerraForm Power, Inc. 6/2/2015 88104R100 TERP Election of Directors: 1. Ahmad Chatila 2. Carlos Domenech Zornoza 3. Brian Wuebbels 4. Hanif Dahya 5. Mark Florian 6. Mark Lerdal 7. Martin Truong 8. Francisco Perez Gundin 9. Steven Tesoriere For For Issuer Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Buckeye Partners, L.P. 6/2/2015 BPL Election of Directors: 01 - Pieter Bakker 02 - Barbara M. Baumann 03 - Mark C. McKinley 04 - Donald W. Niemiec For For Issuer The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Markwest Energy Partners, L.P. 6/3/2015 MWE Election of Directors: 1. Frank M. Semple 2. Donald D. Wolf 3. Michael L. Beatty 4. William A. Bruckmann III 5. Donald C. Heppermann 6. Randall J. Larson 7. Anne E. Fox Mounsey 8. William P. Nicoletti For For Issuer Ratification of Deloitte & Touche LLP as the Partnership's independent registered public accountants for the fiscal year ending December 31, 2015. For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Abengoa Yield PLC 6/19/2015 G00349103 ABY To approve the appointment of Mr. Javier Garoz as Chief Executive Officer of the Company For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE POWER AND ENERGY INFRASTRUCTURE FUND, INC. Date: August 26, 2015 By: /s/ P. Bradley Adams P. Bradley Adams Chief Executive Officer
